UNCLASSIFIEDIIFOR PUBLIC RELEASE




                             UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLUMBIA


                                               )
SHARGOWI LNU (ISN 1457),                       )
                                               )
               Petitioner,                     )
                                               )
       v.	                                     )              Civil No. 09-745 (RCL)
                                               )
BARACK OBAMA, et al.,                          )
                                               )
               Respondents.                    )
----------------)
                                              ORDER

       Upon consideration of petitioner's Motion [1217] for Leave to Take Discovery, the

opposition and reply thereto, and the applicable law, it is for the reasons stated in the

accompanying Memorandum Opinion hereby

       ORDERED that, pursuant to their obligation under the Amended Case Management

Order [784] § 1.0.1., respondents produce all reasonably available infonnation showing that there

were individuals associated with the guest house where petitioner was captured who were not

enemy combatants; it is further

       ORDERED that respondents provide petitioner with all reasonably available evidence

that petitioner was physically or psychologically coerced from the time of his capture to the time

that he provided the statements relied on in the factual return. If respondents refuse to deny the

allegations of coercion or provide the evidence of coercion as ordered by this Court, the Court

will not allow the government to use any fOnDS of petitioner's statements in its case-in-chief. If

respondents decide to fulfill the above requirements and use certain statements, it is hereby

         ORDERED that respondents produce all reasonably available records and reports




                                     UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE




(including video, audio, transcripts, and or notes) of interrogations in which petitioner made or

adopted statements upon which respondents rely to justify his detention; it is further

          ORDERED that respondents provide petitioner with all reasonably available evidence of

the circumstances of petitioner's interrogations upon which respondents rely, including

interrogation logs, that were not produced on February 13,2009; it is further

          ORDERED that respondents review the information assembled by the Executive Task

Force and produce discovery required by the Case Management Order [689], the Amended Case

Management Order [784], and Judge Walton's Amended Case Management Order [797]; it is

further

          ORDERED that all disclosures ordered in this Order shall occur within thirty (30) days of

the date of this Order; and it is further

          ORDERED that petitioner's Motion [1217] is DENIED in all other respects.

          SO ORDERED.



                                                               ~c~

                                                              ROY    C. LAMBERTH
                                                              CHIEF JUDGE




                                                  2



                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE